DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 3/9/2022.
Claims 1-7 are pending.
Claims 1-7 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 9/17/2019. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 5/24/2022 and 11/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 46 is used in FIG. 4 to refer to a component "CORRESPONDENCE TABLE," but the reference numeral 46 is used later in FIG. 9 to refer to a component labeled "CONDITION INFORMATION."  The same reference numeral is thus used to refer to different components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…derive a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the recording medium with a period determined in advance; and perform control to collectively record the data on the recording medium for each of the number to be grouped" (independent claims 1, lines 3-9).  The Examiner is uncertain precisely what this claim is intending to claim and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the inventions of claims 1-5.  For the same of examination, the Examiner has interpreted "…derive a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the recording medium with a period determined in advance; and perform control to collectively record the data on the recording medium for each of the number to be grouped" to read "…derive an amount of data to be grouped together for collective recording on a recording medium in a case where a plurality of data items of the amount of data to be grouped together for collective recording on the recording medium are collectively recorded on the recording medium based on condition information about the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium including a size of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium to be recorded on the recording medium, a size of metadata related to each of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium, and an assumed access frequency of a number of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium read out from the recording medium within a period of time determined in advance; and perform control to collectively record the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium on the recording medium for each of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium to be grouped together on the recording medium."  Dependent claims 2-4, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.  
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites "…wherein the condition information further includes range information representing a range on the recording medium that is assumed to be searched in a case where the plurality of data are read out within the period" (dependent claim 2, lines 1-3).  The Examiner is uncertain precisely what this claim is intending to claim and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the invention of claim 2.  For the sake of examination, the Examiner has interpreted "…wherein the condition information further includes range information representing a range on the recording medium that is assumed to be searched in a case where the plurality of data are read out within the period" to read "…wherein the condition information about the plurality of data items of the amount of data items to be grouped together for collective recording on the recording medium further includes range information representing a range on the recording medium that is assumed to be searched in a case where the plurality of data items of the amount of data items to be to be grouped together for collective recording on the recording medium are read out within the period of time determined in advance"
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 3 recites "…derive the number to be grouped for each piece of different condition information and stored the derived number in a storage unit; and perform control to collectively record the data on the recording medium for each of the number to be grouped stored in the storage unit corresponding to the condition information of the plurality of data to be recorded" (claim 3, lines 2-6).  The Examiner is uncertain precisely what this claim is intending to claim and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the invention of claim 3.  For the sake of examination, the Examiner has interpreted "…derive the number to be grouped for each piece of different condition information and stored the derived number in a storage unit; and perform control to collectively record the data on the recording medium for each of the number to be grouped stored in the storage unit corresponding to the condition information of the plurality of data to be recorded" to read "…derive the amount of data to be grouped together for collective recording on the recording medium for each piece of different condition information about the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium and store the derived amount of data to be grouped together for collective recording on the recording medium in a storage unit; and perform control to collectively record each data item of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium on the recording medium for each data item of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium stored in the storage unit corresponding to the condition information about the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium to be recorded."
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 5 recites "…deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the recording medium within a period determined in advance; and performing control to collectively record the data on the recording medium for each of the number to be grouped" (independent claim 5, lines 2-8).  The Examiner is uncertain precisely what this claim is intending to claim and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the invention of claim 5.  For the sake of examination, the Examiner has interpreted "…deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the recording medium within a period determined in advance; and performing control to collectively record the data on the recording medium for each of the number to be grouped" to read "…deriving an amount of data to be grouped together for collective recording on a recording medium in a case where a plurality of data items of the amount of data to be grouped together for collective recording on the recording medium are collectively recorded on the recording medium based on condition information about the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium including a size of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium to be recorded on the recording medium, a size of metadata related to each of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium, and an assumed access frequency of a number of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium read out from the recording medium within a period of time determined in advance; and performing control to collectively record the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium on the recording medium for each of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium to be grouped together on the recording medium."
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 6 recites "…deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the recording medium within a period determined in advance; and performing control to collectively record the data on the recording medium for each of the number to be grouped" (independent claim 6, lines 3-9).  The Examiner is uncertain precisely what this claim is intending to claim and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the invention of claim .  For the sake of examination, the Examiner has interpreted "…deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the recording medium within a period determined in advance; and performing control to collectively record the data on the recording medium for each of the number to be grouped" to read "…deriving an amount of data to be grouped together for collective recording on a recording medium in a case where a plurality of data items of the amount of data to be grouped together for collective recording on the recording medium are collectively recorded on the recording medium based on condition information about the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium including a size of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium to be recorded on the recording medium, a size of metadata related to each of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium, and an assumed access frequency of a number of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium read out from the recording medium within a period of time determined in advance; and performing control to collectively record the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium on the recording medium for each of the plurality of data items of the amount of data to be grouped together for collective recording on the recording medium to be grouped together on the recording medium."
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 7 recites "[a] magnetic tape on which a plurality of data are recorded, wherein the data is collectively recorded for each of a number to be grouped in a case where a plurality of data are collectively recorded on the magnetic tape, which is derived based on condition information including a size of the plurality of data, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the magnetic tape within a period determined in advance" (independent claim 7, lines 1-6).  The Examiner is uncertain precisely what this claim is intending to claim and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the invention of claim .  For the sake of examination, the Examiner has interpreted "[a] magnetic tape on which a plurality of data are recorded, wherein the data is collectively recorded for each of a number to be grouped in a case where a plurality of data are collectively recorded on the magnetic tape, which is derived based on condition information including a size of the plurality of data, a size of metadata related to each of the plurality of data, and an assumed value of a number of the data read out from the magnetic tape within a period determined in advance" to read "[a] magnetic tape on which a plurality of data items are recorded, wherein the plurality of data items are grouped together for collective recording on the magnetic tape, where the data items are grouped into blocks with a block size which is derived based on condition information about the plurality of data items including a total size of the plurality of data items, a size of metadata related to each of the plurality of data items, and an assumed frequency of a number of the plurality of data items read out from the magnetic tape within a period of time determined in advance." 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,321,558 ("Tackett") in view of USPGPUB 2008/0005475 ("Lubbers").
As per claim 1, Tackett substantially teaches a recording device comprising at least one processor (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, lines 48-51), wherein the one processor is configured to:
derive a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data; and perform control to collectively record the data on the recording medium for each of the number to be grouped: (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, line 48, to column 5, line 15, where the system of Tackett accumulates, as data blocks in a temporary storage area, data to be written to blocks of tape storage.  The system of Tackett accumulates data associated with multiple files into the temporary storage area; when transfer of data associated with one file from computer 83 is determined to be complete, data associated with the one file are written from the temporary storage area to the tape.  Data, including metadata associated with the one file, are accumulated in the temporary storage area prior to being written as a block to tape.  The Examiner notes that the data of the one file are accumulated and written together (i.e., collectively) to tape; the size of metadata associated with the data of the one file is variable and may be based on, e.g., how many data blocks of the one file are written to tape.  The metadata associated with the data of the one file written to tape may thus be considered condition information related to the size of data of the one file written to tape.  When the temporary storage area fills or a complete block of data and metadata of the one file has been accumulated in the temporary storage area, the data of the one file and associated metadata may be written to tape.  Tackett therefore substantially teaches derive a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data; and perform control to collectively record the data on the recording medium for each of the number to be grouped).
Tackett does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lubbers teaches hot data zones.
As per claim 1, Lubbers particularly teaches: 
and an assumed value of a number of the data read out from the recording medium within a period determined in advance: (Lubbers, Abstract; FIG. 8; and paragraphs 0067-0080, where the recording medium of Lubbers tracks access statistics and determines whether given data segments are accessed (i.e., read out or written to) frequently enough in a given time period to be migrated into a storage zone reserved for frequently accessed data.  Lubbers therefore particularly teaches and an assumed value of a number of the data read out from the recording medium within a period determined in advance).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lubbers and Tackett before them before the instant application was effectively filed, to modify the tape storage system of Tackett to include the principles of Lubbers of tracking data access statistics to determine whether data segments are accessed frequently enough in a given period of time to merit storage in a storage area reserved for hot data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by storing hot data into storage areas reserved for storage of frequently accessed data, thereby reducing latency for accessing the hot data (Lubbers, paragraph 0057).
As per claim 2, the rejection of claim 1 is incorporated, and Lubbers further substantially teaches:
wherein the condition information further includes range information representing a range on the recording medium that is assumed to be searched in a case where the plurality of data are read out within the period: (Lubbers, paragraphs 0005-0010, where frequently accessed data are stored to a given range of storage reserved for storage of hot data (i.e., data that is accessed frequently enough over a given period of time to be considered hot data).  Lubbers therefore particularly teaches wherein the condition information further includes range information representing a range on the recording medium that is assumed to be searched in a case where the plurality of data are read out within the period).
As per claim 3, the rejection of claim 1 is incorporated, and Tackett further substantially teaches wherein the processor is configured to:
derive the number to be grouped for each piece of different condition information and stores the derived number in a storage unit; and perform control to collectively record the data on the recording medium for each of the number to be grouped stored in the storage unit corresponding to the condition information of the plurality of data to be recorded: (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, line 48, to column 5, line 15, where the system of Tackett accumulates, as data blocks in a temporary storage area, data to be written to blocks of tape storage.  The system of Tackett accumulates data associated with multiple files into the temporary storage area; when transfer of data associated with one file from computer 83 is determined to be complete, data associated with the one file are written from the temporary storage area to the tape.  Data, including metadata associated with the one file, are accumulated in the temporary storage area prior to being written as a block to tape.  The Examiner notes that the data of the one file are accumulated and written together (i.e., collectively) to tape; the size of metadata associated with the data of the one file is variable and may be based on, e.g., how many data blocks of the one file are written to tape.  The metadata associated with the data of the one file written to tape may thus be considered condition information related to the size of data of the one file written to tape.  When the temporary storage area fills or a complete block of data and metadata of the one file has been accumulated in the temporary storage area, the data of the one file and associated metadata may be written to tape.  The Examiner notes that multipole files may accumulate data at the same time, but data of a single file at a time are written to tape as required by an amount of storage used in the temporary storage area or by completion of accumulation of data of a given file.  Tackett therefore substantially teaches derive the number to be grouped for each piece of different condition information and stores the derived number in a storage unit; and perform control to collectively record the data on the recording medium for each of the number to be grouped stored in the storage unit corresponding to the condition information of the plurality of data to be recorded). 
As per claim 4, the rejection of claim 1 is incorporated, and Tackett further substantially teaches:
wherein the recording medium is a magnetic tape: (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, line 48, to column 5, line 15, where the system of Tackett accumulates, as data blocks in a temporary storage area, data to be written to blocks of tape storage.  The recording medium of Tackett is thus a magnetic tape.  Tackett therefore substantially teaches wherein the recording medium is a magnetic tape).
As per claim 5, Tackett substantially teaches a recording method executed by a computer (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, lines 48-51) , the method comprising:
deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data; and performing control to collectively record the data on the recording medium for each of the number to be grouped: (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, line 48, to column 5, line 15, where the system of Tackett accumulates, as data blocks in a temporary storage area, data to be written to blocks of tape storage.  The system of Tackett accumulates data associated with multiple files into the temporary storage area; when transfer of data associated with one file from computer 83 is determined to be complete, data associated with the one file are written from the temporary storage area to the tape.  Data, including metadata associated with the one file, are accumulated in the temporary storage area prior to being written as a block to tape.  The Examiner notes that the data of the one file are accumulated and written together (i.e., collectively) to tape; the size of metadata associated with the data of the one file is variable and may be based on, e.g., how many data blocks of the one file are written to tape.  The metadata associated with the data of the one file written to tape may thus be considered condition information related to the size of data of the one file written to tape.  When the temporary storage area fills or a complete block of data and metadata of the one file has been accumulated in the temporary storage area, the data of the one file and associated metadata may be written to tape.  Tackett therefore substantially teaches deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data; and performing control to collectively record the data on the recording medium for each of the number to be grouped).
Tackett does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lubbers teaches hot data zones.
As per claim 5, Lubbers particularly teaches: 
and an assumed value of a number of the data read out from the recording medium within a period determined in advance: (Lubbers, Abstract; FIG. 8; and paragraphs 0067-0080, where the recording medium of Lubbers tracks access statistics and determines whether given data segments are accessed (i.e., read out or written to) frequently enough in a given time period to be migrated into a storage zone reserved for frequently accessed data.  Lubbers therefore particularly teaches and an assumed value of a number of the data read out from the recording medium within a period determined in advance).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lubbers and Tackett before them before the instant application was effectively filed, to modify the tape storage system of Tackett to include the principles of Lubbers of tracking data access statistics to determine whether data segments are accessed frequently enough in a given period of time to merit storage in a storage area reserved for hot data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by storing hot data into storage areas reserved for storage of frequently accessed data, thereby reducing latency for accessing the hot data (Lubbers, paragraph 0057).
As per claim 6, Tackett substantially teaches a non-transitory computer-readable storage medium storing a recording program causing a computer to execute a process comprising (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, lines 48-51): 
deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data; and performing control to collectively record the data on the recording medium for each of the number to be grouped: (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, line 48, to column 5, line 15, where the system of Tackett accumulates, as data blocks in a temporary storage area, data to be written to blocks of tape storage.  The system of Tackett accumulates data associated with multiple files into the temporary storage area; when transfer of data associated with one file from computer 83 is determined to be complete, data associated with the one file are written from the temporary storage area to the tape.  Data, including metadata associated with the one file, are accumulated in the temporary storage area prior to being written as a block to tape.  The Examiner notes that the data of the one file are accumulated and written together (i.e., collectively) to tape; the size of metadata associated with the data of the one file is variable and may be based on, e.g., how many data blocks of the one file are written to tape.  The metadata associated with the data of the one file written to tape may thus be considered condition information related to the size of data of the one file written to tape.  When the temporary storage area fills or a complete block of data and metadata of the one file has been accumulated in the temporary storage area, the data of the one file and associated metadata may be written to tape.  Tackett therefore substantially teaches deriving a number to be grouped in a case where a plurality of data are collectively recorded on a recording medium based on condition information including a size of the plurality of data to be recorded on the recording medium, a size of metadata related to each of the plurality of data; and performing control to collectively record the data on the recording medium for each of the number to be grouped).
Tackett does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lubbers teaches hot data zones.
As per claim 6, Lubbers particularly teaches: 
and an assumed value of a number of the data read out from the recording medium within a period determined in advance: (Lubbers, Abstract; FIG. 8; and paragraphs 0067-0080, where the recording medium of Lubbers tracks access statistics and determines whether given data segments are accessed (i.e., read out or written to) frequently enough in a given time period to be migrated into a storage zone reserved for frequently accessed data.  Lubbers therefore particularly teaches and an assumed value of a number of the data read out from the recording medium within a period determined in advance).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lubbers and Tackett before them before the instant application was effectively filed, to modify the tape storage system of Tackett to include the principles of Lubbers of tracking data access statistics to determine whether data segments are accessed frequently enough in a given period of time to merit storage in a storage area reserved for hot data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by storing hot data into storage areas reserved for storage of frequently accessed data, thereby reducing latency for accessing the hot data (Lubbers, paragraph 0057).
As per claim 7, Tackett substantially teaches a magnetic tape (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, lines 48-51): 
a magnetic tape on which a plurality of data are recorded, wherein the data is collectively recorded for each of a number to be grouped in a case where a plurality of data are collectively recorded on the magnetic tape, which is derived based on condition information including a size of the plurality of data, a size of metadata related to each of the plurality of data: (Tackett, Abstract; FIG. 4; FIG. 5; and column 4, line 48, to column 5, line 15, where the system of Tackett accumulates, as data blocks in a temporary storage area, data to be written to blocks of tape storage.  The system of Tackett accumulates data associated with multiple files into the temporary storage area; when transfer of data associated with one file from computer 83 is determined to be complete, data associated with the one file are written from the temporary storage area to the tape.  Data, including metadata associated with the one file, are accumulated in the temporary storage area prior to being written as a block to tape.  The Examiner notes that the data of the one file are accumulated and written together (i.e., collectively) to tape; the size of metadata associated with the data of the one file is variable and may be based on, e.g., how many data blocks of the one file are written to tape.  The metadata associated with the data of the one file written to tape may thus be considered condition information related to the size of data of the one file written to tape.  When the temporary storage area fills or a complete block of data and metadata of the one file has been accumulated in the temporary storage area, the data of the one file and associated metadata may be written to tape.  Tackett therefore substantially teaches a magnetic tape on which a plurality of data are recorded, wherein the data is collectively recorded for each of a number to be grouped in a case where a plurality of data are collectively recorded on the magnetic tape, which is derived based on condition information including a size of the plurality of data, a size of metadata related to each of the plurality of data).
Tackett does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Lubbers teaches hot data zones.
As per claim 7, Lubbers particularly teaches: 
and an assumed value of a number of the data read out from the magnetic tape within a period determined in advance: (Lubbers, Abstract; FIG. 8; and paragraphs 0067-0080, where the recording medium of Lubbers tracks access statistics and determines whether given data segments are accessed (i.e., read out or written to) frequently enough in a given time period to be migrated into a storage zone reserved for frequently accessed data.  Lubbers therefore particularly teaches and an assumed value of a number of the data read out from the magnetic tape within a period determined in advance).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Lubbers and Tackett before them before the instant application was effectively filed, to modify the tape storage system of Tackett to include the principles of Lubbers of tracking data access statistics to determine whether data segments are accessed frequently enough in a given period of time to merit storage in a storage area reserved for hot data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by storing hot data into storage areas reserved for storage of frequently accessed data, thereby reducing latency for accessing the hot data (Lubbers, paragraph 0057).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135